WILLOCKS, Administrative Judge
MEMORANDUM OPINION AND ORDER
(January 13, 2017)
THIS MATTER came before the Court on Defendant Ford Motor Company (hereinafter “Ford”) and Defendant Metro Motors S.C., Inc.’s (hereinafter “Metro” and together with Defendant Ford, “Defendants”) motion to strike Plaintiff Phillip Tutein’s (hereinafter “Plaintiff’) request for punitive damages in his proposed verdict form, filed on September 26, 2016. No opposition has been filed.
On September 12, 2016, Plaintiff filed his proposed verdict form. As the title of the document indicates, Plaintiff merely filed a proposed verdict form. The Court has not accepted or approved Plaintiff’s proposed verdict form. As such, it is unnecessary for Defendants to file a motion to strike Plaintiff’s request for punitive damages in Plaintiff’s proposed verdict form, and deplete the Court’s already limited time and resource. *199It has been the practice of this Court to review and discuss with parties prior to finalizing jury instructions and verdict form. Thus, while the Court can appreciate Defendants filing an objection to Plaintiffs proposed verdict form out of an abundance of caution, they should not have filed this instant motion to strike Plaintiffs request for punitive damages in Plaintiffs proposed verdict form. This is especially true in light of the fact that Defendants had already previously filed a motion in limine to exclude evidence related to punitive damages or claims that Defendants’ conduct rises to the level sufficient to award punitive damages.1 Accordingly, it is hereby:
ORDERED that Defendants’ motion to strike Plaintiff’s request for punitive damages in Plaintiff’s proposed verdict form, filed on September 26, 2016, is DENIED.

 The Court has since granted Defendants’ motion in limine to exclude evidence related to punitive damages or claims that Defendants’ conduct rises to the level sufficient to award punitive damages, filed onAugust 29, 2016, and ordered that “Plaintiff shall not include any evidence related to punitive damages or claims that Defendants’ conduct rises to the level sufficient to award punitive damages at trial.”